Citation Nr: 1513057	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

This case was previously before the Board in September 2010, October 2012, and February 2014, when it was remanded for additional development.  In August 2013 and October 2014, the Board sought advisory medical opinions from a neurologist at the Veterans Health Administration (VHA).  The opinions requested were received in September 2013 and December 2014, respectively, and the Veteran was provided notice of the opinions at those times.  

In January 2015, additional VA treatment records dating from September 2014 to January 2015 were associated with the Veteran's electronic claims file.  The Veteran has not waived initial RO consideration of this new evidence.  Nevertheless, a review of the ongoing VA treatment records received in January 2015 show that they are duplicative of, or of such a similar nature to, other evidence of record.  Thus, the Board finds that a waiver is not necessary as the evidence does not have a separate bearing on the appellate issue.  See 38 C.F.R. § 20.1304(c).  

Also in January 2015, a Medical Opinion Response form and statement pertaining to the issue on appeal was received from the Veteran, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20. 1304.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's multiple sclerosis was not present during service or until many years thereafter and is not causally or etiologically related to any incident of his active military service, to include his presumed exposure to herbicides therein. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A June 2008 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  Similar information was again provided in a September 2010 letter.  The claim was most recently readjudicated in a July 2014 Supplemental Statement of the Case.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, service personnel records, VA treatment records, Social Security Administration records, lay statements of the Veteran and his family and friends, and testimony of the Veteran and his spouse have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran was also afforded a VA examination to determine the nature and etiology of the claimed disability in October 2012.  In September 2013 and December 2014, the Board obtained expert medical opinions as to the nature and etiology of the claimed disability from board certified neurologists at the Veterans Health Administration (VHA).  The Veteran was provided notice of the VHA opinions in September 2013 and January 2014, respectively.  The October 2012 VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints and reported history of the claimed disability, and conducted an appropriate evaluation of the Veteran.  Reports of the September 2013 and December 2014 VHA opinions show that the neurologists who provided those opinions reviewed the entire reported and documented history of the claimed disability and the Veteran's contentions.  The September 2012 VA examination and the September 2013 and December 2014 VHA opinions, in combination, and along with the other evidence of record, are fully adequate for the purpose of adjudicating the Veteran's claim for service connection for multiple sclerosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the [A]VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through their testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been met.  Accordingly, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2014). 




II. Legal Criteria - Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

III. Analysis

VA treatment records show that the Veteran was diagnosed with primary progressive multiple sclerosis in 2007, following a three year history of lower extremity sensory changes, progressive lower extremity weakness, and gait disturbance.  He maintains that his multiple sclerosis had onset during service and that it is due to his presumed exposure to herbicides during service in Vietnam and should therefore be service connected.  

Service records show that the Veteran served in the Republic of Vietnam, therefore Agent Orange exposure is presumed.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain listed conditions, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, multiple sclerosis is not one of the identified conditions for which service connection may be presumed based on herbicide exposure.  Id.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

An April 2008 VA treatment note shows that the Veteran's treating neurologist indicated that the Veteran's exposure to herbicides could "possibly" have caused his multiple sclerosis, but unfortunately, there is no scientific evidence either way.  

The October 2012 VA examiner opined that the Veteran's primary progressive multiple sclerosis is not caused by or the result of his herbicide exposure because multiple sclerosis is not recognized by VA as a presumptive condition associated with herbicide exposure.

In September 2013, a VHA doctor stated that multiple sclerosis is not a disease determined by VA to be associated with exposure to certain herbicide agents, and subject to presumptive service connection.  He stated that on September 29, 2011, the National Academy of Science (NAS) publicly released Veterans and Agent Orange: Update 2010, which described the relevant scientific and medical evidence identified subsequent to the last prior NAS review, Veterans and Agent Orange: Update 2008.  He noted that NAS reviewed, evaluated, and summarized scientific and medical literature addressing several conditions and the health status of veterans.  He stated that after careful review of the findings of the 2010 NAS report, Veterans and Agent Orange: Update 2010, the VA secretary determined that based on the scientific evidence presented in this report and prior NAS reports, no new presumptions of service connection were warranted at that time for any of the conditions discussed in the notice (Federal Register Vol. 77, No. 155, August 10, 2012).  Based on the available information in the Veteran's medical record and the scientific literature, the examiner opined that the Veteran's multiple sclerosis was not related to herbicide exposure during his military service.  

In December 2014, a different board certified neurologist at the VHA stated that following a review of the Veteran's claims file, his contentions of record, and the expert opinions of the treating and outside reviewing neurologists, with respect to the Veteran's contention that his development of multiple sclerosis is related to defoliant/herbicide exposure, there is no clinical study or other anecdotal report of the subsequent development of demyelinating disease of the central nervous system following environmental exposure to herbicides.  As such, he opined with a high degree of medical certainty that there is no relation between the Veteran's herbicide exposure during service and his subsequent development of multiple sclerosis.  

After consideration of all the evidence, the Board must deny the Veteran's claim for service connection for multiple sclerosis due to his presumed exposure to herbicides during service in Vietnam.  The Board finds that the preponderance of the evidence is against the claim in this matter because the only opinion that could be considered to weigh in favor of the claim is less probative and persuasive than the opinions weighing against the claim.  The opinion of the Veteran's treating neurologist contained in the April 2008 VA treatment note was simply that the Veteran's exposure to herbicides could "possibly" have caused his multiple sclerosis, but unfortunately, there is no scientific evidence either way.  [Emphasis added].  He conceded that there is no scientific evidence either way.  The opinion is too vague and speculative upon which to base a grant of service connection.  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Therefore, service connection cannot be granted on a presumptive basis as due to Agent Orange exposure.

Nevertheless, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as multiple sclerosis become manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran's service treatment records show that he was hospitalized from April 13 to 15, 1971, for right lower quadrant abdominal pain since the evening prior.  A clinical record cover sheet shows that he was discharged to duty on April 15, 1971, with a diagnosis of abdominal pain of undetermined etiology.  No abnormalities were found at that time or on the Veteran's separation physical.  

The Veteran has indicated that he began experiencing significant neurological symptoms in approximately 2003, however, private treatment records show initial complaints in 2005, which consisted of a burning sensation in his feet that progressed a few months later to numbness in his lower legs below the knees.  

An October 2007 VA neurology note from Dr. KPS indicates that the Veteran was seen with Dr. RLA.  The Veteran was noted to be 59 years old with no significant past medical history.  It was noted that the Veteran started having some hot feeling in his feet 3 years prior which then changed to numbness.  After that, the Veteran's gait became shuffling and he believed that he dragged his legs when he walked.  Significantly, it was noted that the Veteran denied any weakness or numbness that came on and then resolved.  Family history was noted to be negative.  Diagnostic impression was likely primary progressive multiple sclerosis, and rule out A-V malformation on cervical and thoracic spine by MRI as a cause of spastic paraparesis.  

An October 2007 addendum from Dr. RLA noted that the Veteran had a gradually progressive myelopathy for about 3 years of unknown cause.  He stated that MRI of the Veteran's head was suggestive of multiple sclerosis and spinal fluid revealed mild elevation of IgG index.  Dr. RLA stated that he felt that the Veteran had primary progressive multiple sclerosis.  

In September 2007, a VA neurologist stated that the Veteran had no significant prior medical history before approximately 2004.  In December 2008, a VA neurologist noted the Veteran's reported history of hospitalization for "paralysis" during service in 1971 with unknown etiology.  The neurologist opined that the April 1971 episode of paralysis "could" have been an initial manifestation of multiple sclerosis.  He reasoned that the April 1971 episode of paralysis was unexplained at the time and that multiple sclerosis can have long periods between attacks.  In a  July 2010 VA treatment note, the Veteran's treating VA neurologist indicated that his disease was "very slowly progressive."

In an October 2010 statement, the Veteran's wife recalled that in the years following the Veteran's service, he sometimes walked with an unusual gait.

Following a VA examination to determine the nature of the Veteran's currently diagnosed primary progressive multiple sclerosis in October 2012, the examiner concluded that he could not resolve whether the Veteran's currently diagnosed multiple sclerosis is related to the April 1971 episode of abdominal pain or paralysis during service.  He reasoned that the Veteran's VA neurologist and neurosurgeon have both speculated as to the etiology of the Veteran's currently diagnosed multiple sclerosis and there is no objective evidence supporting a relationship between his currently diagnosed multiple sclerosis and his military service.

In the July 2013 Informal Hearing Presentation, the Veteran's representative cited to medical literature and indicated that it suggests that initial symptoms of multiple sclerosis usually appear between the ages of 20 and 40.  In this case, the Veteran was 23 during the April 1971 episode of paralysis/abdominal pain.  He stated that the literature suggests that, as in this case, early symptoms of the disease frequently include weakness of an arm or leg, which may linger, improve, or dissipate entirely.  He suggested that in many cases, and as is alleged in this case, particularly in the beginning stages of the disease, one may experience a relapse of symptoms followed by periods of complete or partial remission of symptoms.  

In September 2013, a board certified neurologist at the VHA reviewed the Veteran's claims file and contentions with regard to his claim for service connection for multiple sclerosis.  Regarding the Veteran's contention that his currently diagnosed multiple sclerosis initially manifested during active service in April 1971, the examiner acknowledge the Veteran's and his wife's recollection of events during service in April 1971.  He noted that the Veteran's service treatment record from in-service hospitalization in April 1971 did not mention leg weakness or paralysis.  Instead, it showed a complaint of right lower quadrant pain since the day before and documented examination at that time was directed toward that complaint, finding right lower quadrant tenderness, local rebound without referred pain and good bowel sounds.  The neurologist stated that there was no documented weakness or other neurological deficits and that the Veteran was discharged on April 15, 1971, with a discharge diagnosis of abdominal pain, etiology undetermined.  The neurologist acknowledged a notation in a December 2008 VA neurology note to the effect that the Veteran's report of in-service hospitalization for paralysis in 1970 or 1971 with no cause found could have been the Veteran's first symptom of multiple sclerosis (since it was unexplained at the time and multiple sclerosis can have long periods between attacks).  The neurologist indicated that although the Veteran and his wife stated that the Veteran could not move his legs during the in-service event and Dr. A indicated that the Veteran was hospitalized for "paralysis," the medical record did not substantiate that finding.  He stated that in the absence of any documented neurological deficits during the Veteran's in-service hospitalization, there is no objective basis to conclude that the event may have been the Veteran's initial manifestation of a neurological illness such as multiple sclerosis.  He stated that even if it were assumed that the medical record is grossly inaccurate and that the physician failed to document the actual presenting complaint and any neurological deficits as the Veteran contends, the rapid resolution of all symptoms is atypical for an episode of clinical worsening due to a multiple sclerosis exacerbation.  The neurologist cited medical literature in support of his statement that although the minimal duration for a relapse had been arbitrarily established at 24 hours, most exacerbations last from several days to several weeks.  Based on the available information from the Veteran's medical record and the scientific literature, the neurologist opined that it is less likely than not that the Veteran's primary progressive multiple sclerosis initially manifested during his military service or within 7 years of his discharge from service.  

In December 2014, a different VHA board certified neurologist and a sub-specialist in demyelinating disease and multiple sclerosis in particular, reviewed the Veteran's claims file and contentions with regard to his claim for service connection for multiple sclerosis.  He stated that from population studies in Canada and in Folstead County Minnesota (Mayo Clinic), the mean age for the diagnosis of multiple sclerosis is 29 and the median age at diagnosis is 28.  He stated the initial sign or symptom of multiple sclerosis is a neurological deficit which lasts greater than twenty-four hours.  He stated that without treatment, the neurological deficit usually lasts for 4 to 6 weeks.  He stated that based on clinical presentation, there are five sub-types or courses of disease: benign sensory, relapsing remitting, secondary progressive, and primary progressive.  He stated that the rarest subtype is primary progressive multiple sclerosis.  He stated the unique feature of this form/course of disease is that there are no acute exacerbations of illness, rather a slow and progressive decline of neurological function.  He stated that with respect to the Veteran's illness, documentation showed that he had been diagnosed with primary progressive multiple sclerosis in 2007.  He stated that since this type/course of illness does not have discrete exacerbations, the Veteran's contention of having transient paralysis as a first attack/exacerbation is unlikely to be correct with a greater than 50 percent changes of medical certainty.  He stated that unless there is an error in the Veteran's diagnosis of multiple sclerosis - initially having a relapsing/remitting course and then evolving in a secondary progressive course of disease, then there is no objective relation between the Veteran's military service and the subsequent development of primary progressive multiple sclerosis to a greater than 50 percent chance of medical certainty.   

While the Veteran's service treatment records show that he was hospitalized for days in April 1971 for right abdominal pain of undetermined etiology, as noted in the September 2012 VA medical opinion and in the VHA expert medical opinions, the Veteran's service treatment records do not contain complaints, treatment, diagnosis or findings consistent with multiple sclerosis during service.  There were no neurological findings or complaints during separation examination.

The Veteran is competent to report on the symptoms associated with multiple sclerosis that are capable of lay observation, including episode of temporary paralysis, and numbness and hot sensations in his extremities.  Although the Veteran's and his wife's lay statements and testimony of record suggest that the Veteran may have had continuity of symptomatology or an abnormal gait and/or ambulation since his discharge from service, the Veteran's statements and reports of his past medical history are contradictory in that regard.  

Specifically, an August 2005 private primary care note from Dr. TWY notes that the Veteran reported bilateral numbness in both lower legs with sudden and acute onset 1 week prior.  An August 2005 private neurology consultation by Dr. DAD indicates that the Veteran began having numbness in his feet and lower legs about 3 weeks prior, and that he had noticed a feeling that his feet were hot beginning several months prior.  A December 2006 private treatment note from Dr. KLH indicates that for 2 to 3 years prior the Veteran had noted some progressive weakness and incoordination in his legs, which had been slowly progressive.  An October 2007 VA neurology note shows that the Veteran had no significant past medical history and that he started having some hot feeling in his feet three years prior.  It also shows that he denied any weakness or numbness that came on and then resolved.  An October 2007 addendum note from Dr. RLA, the Veteran's treating neurologist, noted that the Veteran had a gradually progressive myelopathy for about 3 years of unknown cause.  Thus, the contemporaneous medical evidence of record is not only negative for any neurological complaints or findings prior to 2003, they further show that the Veteran dated onset of neurological symptoms to no earlier than 2003 and that he explicitly denied any prior history of any weakness or numbness that came on and then resolved.  

Consequently, the Board finds that there is no credible and competent lay or medical evidence of any signs or symptoms of muscular sclerosis prior to 2003 at the earliest, more than 30 years following the Veteran's discharge from service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, the record does not indicate the onset of the condition within the 7-year period required under 38 C.F.R. § 3.307(a)(3) or a continuity of symptoms under 38 C.F.R. § 3.303(b).  Therefore, presumptive service connection for a chronic condition is not warranted.

To the extent that the Veteran asserts that the 7-year period contemplated by 38 C.F.R. § 3.307(a)(3) is arbitrary and not medically sound, the 7-year time frame however, refers only to the period required for symptom manifestation in order to trigger the presumption of service connection for a chronic disease, and does not prohibit the Veteran from establishing service connection on a direct basis.  38 C.F.R. § 3.303.  However, a nexus must still be demonstrated linking the Veteran's current condition to his service.

In this case, the only medical nexus opinion relating the Veteran's currently diagnosed multiple sclerosis to his report of temporary paralysis during service is notation in a December 2008 VA neurology note from Dr. RLA, which stated that the April 1971 episode of paralysis "could" have been an initial manifestation of multiple sclerosis.  [Emphasis added].  Dr. RLA reasoned that the April 1971 episode of paralysis was unexplained at the time and that multiple sclerosis can have long periods between attacks.  

On review, however, the Board finds this opinion to be too vague and speculative upon which to base a grant of service connection.  As noted above, the Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The other medical opinions of record weigh against a finding that the Veteran's report of in-service paralysis is related to the Veteran's current diagnosis of multiple sclerosis in 2007, more than 30 years following his discharge from service.  

Indeed, the December 2014 VHA examiner explained that the subtype of multiple sclerosis with which the Veteran has been diagnosed, primary progressive multiple sclerosis, is unique in that this form/course of the disease does not result in acute exacerbations of illness, rather a slow and progressive decline of neurological function.  Therefore, service connection cannot be granted on a direct basis as related to the alleged in-service incident of temporary paralysis.  

The Veteran is competent to report on the symptoms associated with multiple sclerosis that are capable of lay observation, including episode of temporary paralysis, and numbness and hot sensations in his extremities.  He is not competent however, to address the medically complex question of the etiology of his specific condition.  As such his opinion on the matter is afforded no probative value.

As the competent and credible evidence of record weighs against a finding that the Veteran's multiple sclerosis had its onset during, or is in any way related to service, the preponderance of the evidence is against a finding that the Veteran's multiple sclerosis is service related.  Accordingly, service connection is denied.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 







ORDER

Entitlement to service connection for multiple sclerosis, to include as due to exposure to herbicides, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


